996 A.2d 1064 (2010)
RITTENHOUSE PLAZA, INC.
v.
Joan LICHTMAN
v.
Marvin Levin, CPA, Stanton Oswald, Esq., Mary Duden, William Lederer, E. Gerald Riesenbach, Esq., Jon Sirlin, Esq., Dana Plon, Esq., Peter Lesser, Esq.
Petition of Joan Lichtman.
No. 34 EM 2010.
Supreme Court of Pennsylvania.
June 23, 2010.

ORDER
PER CURIAM.
AND NOW, this 23rd day of June, 2010, the Petition for Allowance of Appeal, the Motion for Consolidation, and the "Application to Reply to Sirlin, Gallogly & Lesser's Answer to Petitioner's PAA Nunc Pro Tunc" are DENIED.